The niceties required in ancient times in law proceedings became a grievance and the statutes of Jeofails remedied the abuse in civil cases, but not in criminal. As to the first objection, the statute of Henry the VIII does it away. As to the second, in making observations of this kind, he should only go over those of Judge WILLIAMS. It is true the district is mentioned, not indeed in the margin, but in the caption; it must certainly also be in the body of the indictment. There is no law or authority that excludes that idea, because it will then appear that the jury has come from the proper venue. It is contended that it is very well known that Beaufort County is in the district of New Bern; but we are not to take our knowledge from anything but the record. If it had said district aforesaid, it would do, but there might be another county of that name, etc. And as to the third reason, here are two distinct charges in the indictment: it doesn't charge that he came to his death by both modes; therefore there ought to be a relative. To make this proper, there ought to be a double relative, etc. He read the precedent in the Crown Circuit, and the indictment pursued it; but his Honor observed notwithstanding that it certainly was improperly charged.
And, therefore, judgment was arrested.
Per totam curiam.
(59)